DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Sept. 27, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  FOR Cite Nos. 2-6 are missing.  Please provide missing FOR documents.
Foreign Cite No. 1 was filed 10/14/2021.
Drawings
The drawings were received on Oct. 14, 2022.  These drawings are accepted.  Therefore, the objection to the drawings has been withdrawn.
Specification
The disclosure is objected to because of the following informalities: pg. 21, line 1 “int0” should be “into”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “intermediate microstructured optical fiber”, “intermediate microstructured preform”, and “final microstructured optical fiber”, and “sub-set”.
Claim Objections
Claims 9-11 is/are objected to because of the following informalities:  grammatical errors.  Appropriate correction is required.
In claims 9-12, “the pressure tube length section” should be “each pressure tube length section”, since each pressure tube is referenced in claim 8.
In claim 11, “to provide that a material of each pressure tube length sections comprises a part of the preform”.  The Examiner interprets the wherein statement of claim 12, as wherein the method comprises inserting each respective pressure tube length section into each hollow tube of said sub-set of said plurality of inner cladding hollow tubes of said preform so that a material of each pressure tube length section is part of the preform.   
Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment to the claims filed Oct. 14, 2022 has significantly reduced 35 U.S.C. 112(b) issues with the claims.  However, there are new rejections under 35 U.S.C. 112(b) discussed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-12, 14, 17-18, 28, and 34-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intermediate microstructured preform" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets in the drawing step of claim 9, Applicant intended to claim “an intermediate microstructured optical preform” to provide antecedent basis for “the intermediate microstructured preform” in line 12.  Please clarify claim 1.  
Regarding claim 1, Applicant uses the term “said preform” in lines 13-14 of claim 1.  In the drawing step in lines 12-14, the preform has been drawn into the intermediate microstructured optical fiber.  The Examiner interprets “said preform” in lines 13-14 should be “said intermediate microstructured preform” since “said preform” is tied to the drawing step in lines 12-14, and is not tied to the providing step or inserting step in lines 3-8.
Additionally, in claim 1, Applicant recites “a final microstructured optical fiber” in lines 12-13, and it is unclear to the Examiner how this relates to “a hollow microstructured optical fiber” in the preamble of the claim.  Please clarify claim 1.  Claims 8-12, 14, 17-18, 28, and 34-40 depend from claim 1 and are also indefinite.
In claim 12, Applicant claims and additional step of drawing the preform.  However, the preform has already been drawn to an intermediate microstructured optical fiber.  It is unclear to the Examiner how the preform can be drawn twice, or if Applicant is merely reciting the same drawing step lines 9-11 of claim 1.  Further Applicant is referencing the hollow core microstructured optical fiber, which is only recited in the preamble of claim 1, and it is unclear whether the relationship between the hollow core microstructured optical fiber and a final microstructured optical fiber claimed in lines 12-13 of claim 1.    Please clarify claim 12.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-9, 11, 14, 18, 28, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0267235) in view of Dawes (US 2003/0230118).

Regarding claim 1, Russell (US 2018/0267235) discloses ([0001]) a method for manufacturing a hollow core microstructured optical fiber (i.e. “anti-resonant element” hollow-core photonic crystal fiber [ARE HC-PCF] or hollow-core antiresonant reflecting fiber [ARE-HC-AF]), the method comprising:
Providing a cylindrical preform (32) having a center axis (figures 6A-6C, see below) and having a length and a first and a second end (note: the jacket preform (32) is disclosed at [0096] to have a hollow tubular form and is therefore reasonably construed to comprise a first and second end and a length even though this is not expressly stated) per claim 1, lines 5-6.  The preform further comprises a plurality of inner cladding hollow tubes (“a plurality of hollow tubes (23)”) arranged inside an outer cladding region (“outer cladding (32)”) (see figure 6B reproduced below) in accordance with claim 1, lines 6-7.  Russell teaches that the hollow tubes (23) are fixed to the outer cladding tube by heating (“with the fixing step of FIG. 6B, the ARE preforms 23 are fixed to the corners of the inner hexagonal shape of the jacket preform 32.  This is obtained by applying heat resulting in a physical connection between the ARE preforms and jacket preform” – [0097]).  Where Russell teaches fixing of the inner tubes to the outer cladding tube by heating to create a physical connection, the prior art is either construed to teach that the hollow tubes are fused to the outer cladding region in accordance with claim 1, lines 7-8 or, in the alternative, it would be obvious to a person having ordinary skill in the art at the time of the invention, such a fusion step is rendered obvious in view of the Russell disclosure.  With deference to figure 6 and the embodiments of figure 1, the inner cladding hollow tubes (23) are not touching each other per claim 1, line 8.
Russell discloses the method includes drawing the preform to an intermediate microstructured optical fiber/preform (“cane”)  ([0050], “optionally, the jacket preform including the ARE preforms are-in a first heating and drawing step-first drawn to a cane. . .”) and discloses drawing the intermediate microstructured fiber/preform (“cane”) to a final microstructured optical fiber (“fibre”) ([0050] “…and-in a second heating and drawing step-then drawn to a fibre until the final ARE and core dimensions are set.).  
The method of Russell further discloses [0051] “Preferably, the heating and drawing steps include applying a vacuum or increased fluid pressure to at least one of the jacket preform and the ARE preforms for setting the ARE core dimensions.  Advantageously, this allows a precise adjustment of the smallest transverse core dimensions (D) of the core region and the smallest transverse ARE dimensions di of the AREs” and [0052] “. . . the ARE and core dimensions are selected, preferably set during the final heating and drawing step, such that the phase matching of the higher order core modes and ARE modes . . .”.  
With the disclosure of Russel discussed above, including a first heating and drawing and a second heating and drawing and the disclosure by Russell that the heating and drawing steps include applying a vacuum or increased fluid pressure to at least one of the jacket preform and the ARE preforms, it would be obvious to a person having ordinary skill in the art, in the first heating and drawing to an intermediate microstructured to subject a subset of said plurality of inner cladding hollow tubes (i.e. ARE preforms 23) include applying a vacuum or increased fluid pressure for setting the ARE core dimensions.  This provides for drawing (i.e. first heating and drawing) the preform to an intermediate microstructured optical fiber/preform (i.e. cane) while subjecting said sub-set of said plurality of inner cladding hollow tubes (i.e. ARE preforms 23) to a first controlled pressure and drawing (i.e. second heating and drawing) the intermediate microstructured optical fiber/preform while subjecting said sub-set of said plurality of inner cladding hollow tubes (i.e. ARE preforms 23) of the intermediate microstructured optical fiber/preform to a second controlled pressure.  
In the drawing of the preform, Russell discloses during the drawing, pressure tubes are placed in communication with a sub-set of said plurality of inner cladding hollow tubes of said preform and said sub-set of said plurality of inner cladding hollow tubes of said preform is subjected to a controlled pressure during drawing the preform.  (“The hollow inner space of the jacket preform 32 is connected with a first external reservoir 41, like a source of pressurized nitrogen. Furthermore, the ARE preforms 23 are connected with at least one second external reservoir 42, like e.g. an external source of pressurized nitrogen. If all AREs are to be produced with the same inner transverse dimension, all AREs can be connected with a common external reservoir. Otherwise, e.g. two groups of AREs are connected to two different external reservoirs for creating different inner transverse dimensions, as shown e.g. in FIG. 1E.” - [0097]-[0098]).  
As stated above, it would be obvious to a person having ordinary skill in the art, the teachings of Russell provide for the step of providing the claimed preform, a step of drawing the preform by a first heating to an intermediate microstructured optical fiber/preform and another step of drawing by a second heating a drawing of the intermediate microstructured optical fiber/preform while subjecting said sub-set of said plurality of inner cladding hollow tubes of said preform to a first and second controlled pressure.  However Russell is silent regarding the specific nature of the connection between pressure source and the inner cladding hollow tubes (23) in drawing the preform and drawing the intermediate microstructured preform/fiber, and therefore, Russell is silent regarding a step comprising “inserting a first end of respective pressure tubes into a sub-set of said plurality of inner cladding hollow tubes of said preform at the first end of the preform”.   
Regarding the inserting step, Dawes (US 2003/0230118) discloses a method of producing a microstructured optical fiber by controlling the pressure of internal voids within the preform which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Russell.  The Dawes the method comprises: 
providing a preform having a center axis, a length, a first end, and a second end and comprises at least one longitudinal hole extending lengthwise (“a preform having a proximal end and a distal end, a first set of holes and a second set of holes, both holes being formed longitudinally through the preform between the proximal end and the distal end” – [0008]; see figure 1 below left), 
inserting a first end of a pressure tube into said hole of said preform at the first end of the preform (“In another embodiment of the invention, the step of coupling the first set of holes to a first pressure system includes the steps of providing a hollow tube having a proximal end and a distal end for each hole of the first set of holes; inserting the proximal end of one hollow tube into each hole of the first set of holes at the proximal end of the preform; affixing the proximal end of each hollow tube to the preform using a holding material, thereby coupling the hollow tube to the hole; and coupling the distal end of each hollow tube to the first pressure system” – [0010]; see figure 9 below right), and
subjecting said hole of said preform to a controlled pressure via said pressure tube during the drawing (“During the drawing of the fiber, the first pressure control system maintains a positive pressure on the holes of the first set of holes to keep them open, while the holes of the second set of holes remain at the furnace pressure, and close due to surface tension” – [0033]; “In another aspect of the present invention, the first set of holes is coupled to a first pressure system, and the second set of holes is coupled to a second pressure system.” – [0034]; see also [0039] regarding exemplary pressure control methods employed).  

    PNG
    media_image1.png
    815
    557
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    562
    806
    media_image2.png
    Greyscale

	In view of the foregoing, Dawes is understood to teach a method for drawing a preform comprising a step of inserting a first end of a respective pressure tube(s) into an inner cladding hollow tube of an optical fiber preform at the first end of the preform and subsequently subjecting the inner cladding hollow tube(s) of said preform to a controlled pressure via said pressure tube during the drawing.  Dawes ([0038]) further discloses the skilled artisan can control the pressures inside the holes in order to expand, maintain, or reduce the relative diameters during the draw, and in the drawing of the preform (Fig. 6) Dawes discloses the distal end of the preform including drawing with a conventional heat source to provide for an optical fiber, and Dawes ([0040]) discloses the preform is heated to near the softening point of the material during the drawing and a gas pressure is applied to the holes and gas pressure is controlled to expand the holes of the preform at the proximal end.  
	It may therefore be said that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each step/element merely performs the same function as it does separately.  That is, Russell teaches coupling the inner hollow tubes 23 of the optical fiber preform to a controlled pressure source during drawing the preform and drawing the intermediate microstructured optical fiber/preform but does not delineate how this coupling is performed, and Dawes teaches an effective method for providing pressure sealed coupling between inner tubes of an optical fiber preform prior to subjecting the inner cladding hollow tube(s) of the preform to a controlled pressuring via said pressure tube during drawing, which is similar to drawing steps of Russell.  A person having ordinary skill in the art would have recognized the combination of Russell to utilize the pressure source coupling technique of Dawes (i.e. inserting a first end of a respective pressure tube into an inner cladding hollow tube of the optical fiber preform at the first end of the preform), and therefore, would have resulted in an operable method for the drawing steps of Russell under a controlled first pressure and a controlled second pressure via pressure tubes in the method of Russell.

Regarding claim 8, in addition to the rejection of claim 1 above, Dawes (Fig. 9) illustrates a pressure tube length section inserted into the longitudinal hole of the preform.  Therefore, based on the teachings of Dawes, it would be obvious to a person having ordinary skill in the art, in the method of Russell in view of Dawes, a pressure tube length section comprising the first end of each respective pressure tube is inserted into each hollow tube of the sub-set of the plurality of inner cladding hollow tubes.
	Regarding claim 9, in addition to the rejection of claims 1 and 8 above, the Dawes (Fig. 9) illustrates less than about 50% of the pressure tube length.  Therefore, based on the illustration of Dawes, it would be obvious to a person having ordinary skill in the art, each pressure tube length section about 50% or less of entire length of the pressure tube.  
	Regarding claim 11, in addition to the rejection of claims 1 and 8 above, Dawes ([0041] and [0042]) further discloses that the pressure tubes may be bound to the preform, for example, using a particulate silica bearing sol-gel or low melting glass applied at the interface between the glass pressure tube and the preform. Therefore, based on the additional disclosure that the pressure tube is bound to the preform by Dawes, it would be obvious to a person having ordinary skill in the art, that Russell in view of Dawes provides for each pressure tube length generally “becomes a part of the preform” in accordance with the claim.
	Regarding claim 14, in addition to the rejection of claims 1 and 8 above, Dawes (Fig. 9) illustrates the pressure tube diameters including the holding material (82), and the figure suggests the tube diameters are greater than about 50% and actually approaching 100% of the diameter of the inner diameter of the longitudinal hole.  Therefore, based on the additional disclosure of Dawes, it would be obvious to a person having ordinary skill in the art, in the method of Russell in view of Dawes, the tube diameter greater than about 50%.  Additionally, it would be obvious to  a person having ordinary skill in the art, to balance the desire to closely match the diameter of the preform hole and the outer diameter of the pressure tube as a means to reduce any pressure drop at the junction in the method of Russell in view of Dawes.  The balancing of the outer tube diameter would include an upper bounds of the outer diameter for facile insertion of the pressure tube into the preform holes and to allow for engineering tolerances between both the tube diameter and the preform hole diameter.  Thus, it would be obvious to a person having ordinary skill in the art, to provide for a tube diameter within the claimed range through no more than routine experimentation and optimization of the prior art disclosed process.  
Regarding claim 18, as discussed in the rejection of claim 1 above, Russell in view of Dawes teaches controlling a first pressure and a second pressure in the pressure tube, which provides for regulating the first and/or second controlled pressure in the pressure tubes and Dawes further teaches sealing the pressure tube to the inner wall of the longitudinal hole per the discussion of claim 11 above.  Therefore, based on the disclosure by Dawes for controlling pressure and the sealing of the pressure tube by Dawes (discussed in claim 11 above), it would be obvious to a person having ordinary skill in the art, the method of Russel in view of Dawes comprising regulating the first and/or second controlled pressure in the pressure tubes such that the pressure tubes are self-sealing to said inner cladding hollow tubes of said sub-set of said plurality of inner cladding hollow tubes.  
Regarding claim 28, in addition to the rejection of claim 1 above, Russell ([0035]) further discloses the preform may comprise, for example 4 or 6 or 5 or 7, inner cladding hollow tubes (i.e. “AREs”) and provides a plurality of examples wherein the number of inner cladding hollow tubes or “AREs” is 6 (figure 1) and another embodiment wherein the number of AREs is 10 (figure 7F).  Therefore, based on the additional disclosure by Russell, it would be obvious to a person having ordinary skill in the art, the plurality of inner cladding hollow tubes comprises 4 or 6 or 5 or 7 hollow tubes, which is within Applicant’s claimed range of 5, 6, 7, or 8 inner cladding hollow tubes.
Regarding claim 34, as discussed in the rejection of claim 1 above, it would have been obvious to a person having ordinary skill in the art to recognize the combination of Russell to utilize the pressure source coupling technique of Dawes (i.e. inserting a first end of a respective pressure tube into an inner cladding hollow tube of the optical fiber preform at the first end of the preform).  Therefore, it would be obvious to a person having ordinary skill in the art, the subset of the plurality of inner cladding hollow tubes are open at the first end of the preform for facilitating insertion of the first ends of the pressure tubes into said subset of said plurality of inner cladding tubes, as claimed.  
Regarding claim 35, in addition to the rejection of claim 1 above and as discussed in the rejection of claim 28, Russell expressly teaches provision of 7 inner cladding hollow tubes as a preferred embodiment.  Further, with deference to Russell at figure 1, the prior art establishes that a subset of inner cladding hollow tubes may be subject to a different pressure differential than a second set of tubes to achieve either a 3-fold rotational symmetry in the case of figure 1C and 1D or a two-fold rotational symmetry in the case of the embodiment of figure 1E.  In view of the foregoing, an embodiment wherein the hollow tubes consist of 7 inner cladding hollow tubes and wherein said-subset consists of 3 of the 7 inner cladding hollow tubes would have been considered an obvious extension over the prior art for a person having ordinary skill in the art at the time of the invention with the benefit of the Russel teachings.  That is, the prior art teaches 7 inner cladding hollow tubes, that a subset of those may be pressure controlled to achieve a two-fold or three-fold rotational symmetry in the resulting fiber having 7 inner cladding hollow tubes, and that the different inner cladding hollow tube diameters may be achieved using, for example, two pressure sources connected to first and second subsets of the inner cladding hollow tubes (see [0097]-[0098]) .  In such a case there are but a finite number of possible solutions to achieve this two-fold symmetry (i.e. connecting a first pressure control system to 1, 2, 3, 4, 5 or 6 of the inner cladding hollow tubes while leaving the remaining tubes either uncontrolled or connected to a second pressure control system). One of ordinary skill could have pursued these known potential solutions with a reasonable expectation of success.  The rationale to support the instant conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
	Regarding claim 36, in addition to the rejection of claim 1 above, Russell discloses (figures 6B and 1)  the inner cladding hollow tubes are not adjacent to each other in the preform and that they may be drawn into a product wherein the tubes are again not adjacent to each other.  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for the hollow tubes of said sub-set of said plurality of inner cladding hollow tubes are not adjacent to each other.  
	Regarding claim 37, in addition to the rejection of claim 1 above, Russell discloses (figures 6 and 1) the inner cladding hollow tubes may be free of nested sub-tubes.  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for the inner cladding hollow tubes are free of a nested sub-tube, as claimed.  
	Regarding claim 38, as discussed in the rejection of claims 28 and 35 above, Russell teaches that the preform may comprise 7 inner cladding hollow tubes ([0035]).  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for said plurality of inner cladding hollow tubes consists of 7 cladding hollow tubes.  
Regarding claim 39, as discussed in the rejection of claim 1 above, Russell teaches the use of a hollow tube as an outer cladding region (see figure 6, (32); [0096]).  Therefore, it would be obvious to a person having ordinary skill in the art, Russel in view of Dawes provides for the outer cladding region is a hollow tube.  
Regarding claim 40, in addition to the rejection of claim 1 above and as discussed in the rejection of claim 35 above, Russell teaches 7 inner cladding hollow tubes, that a subset of those may be pressure controlled to achieve a two-fold or three-fold rotational symmetry in the resulting fiber having 7 inner cladding hollow tubes, and that the different inner cladding hollow tube diameters may be achieved using, for example, two pressure sources connected to first and second subsets of the inner cladding hollow tubes (see [0097]-[0098]) .  In such a case there are but a finite number of possible solutions to achieve this two-fold symmetry (i.e. connecting a first pressure control system to 1, 2, 3, 4, 5 or 6 of the inner cladding hollow tubes while leaving the remaining tubes either uncontrolled or connected to a second pressure control system). One of ordinary skill could have pursued these known potential solutions with a reasonable expectation of success.  
Further, Russell discloses (Fig. 6) a first and second external reservoirs for creating different inner transverse dimensions in the AREs.  Additionally, as discussed in the rejection of claim 1 above, Dawes ([0038]) further discloses the skilled artisan can control the pressures inside the holes in order to expand, maintain, or reduce the relative diameters during the draw, and in the drawing of the preform (Fig. 6) Dawes discloses the distal end of the preform including drawing with a conventional heat source to provide for an optical fiber, and Dawes ([0040]) discloses the preform is heated to near the softening point of the material during the drawing and a gas pressure is applied to the holes and gas pressure is controlled to expand the holes of the preform at the proximal end.  The forming of the final fiber after the transition zone illustrated by Dawes provides for a final drawing step, which is similar to the final drawing step of Russell.  Therefore, based on the additional teachings of Russell including an embodiment having a set of AREs larger than another set of AREs and using different pressures and the teachings by Dawes including reducing maintaining, and expanding holes, it would be obvious to a person having ordinary skill in the art to try in a first heating and drawing step of Russell in view of Dawes, where when the fiber is near the softening point and a gas pressure is controlled to expand the holes of the preform at the proximal end for one set of AREs, to provide AREs having a larger dimension taught by Russell.  It would be obvious to try, since only a finite number of options exist to create one set of AREs larger than another set during drawing the preform to an intermediate microstructured optical fiber/preform, such as expanding, reducing, or maintaining hole size to modify hole diameters, as taught by Dawes.  Therefore, based on the teachings of Russell and Dawes, and the obviousness to try that incudes expanding to modify hole diameters (discussed above), this provides for wherein drawing the preform to an intermediate microstructured optical fiber increases the relative diameters of the at least one sub-set of said plurality of inner cladding hollow tubes.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0267235) in view of Dawes (US 2003/0230118) as applied to claims 1 and 8 above, and further in view of Beat et al. (US 2011/0195515 – hereinafter Beat).
Regarding claim 17, Dawes is silent regarding the provision of an outer polymer coating on the glass pressure tube other than on the pressure tube length section (i.e. the inserted portion of the glass pressure tube).  Thus, the Examiner understands that neither the supply section nor the pressure tube length section necessarily comprises a polymer coating.  However, ([0021]) Beat discloses it is known in the prior art to externally coat a glass tube with a protective polymer coating.  Therefore, based on the additional teachings to externally coat a glass tube with a protective polymer coating, it would be obvious to a person having ordinary skill in the art, the method of Russell in view of Dawes could be improved by providing a protecting polymer coating on the pressure tube length section to protect the glass tube.  Notwithstanding the foregoing, provision of such a polymeric coating on the supply side of the pressure tube would not patentably distinguish the claimed invention over the prior art of record absent some showing of criticality for the recited feature.  That is, since Beat discloses a polymeric coating is commonly used to protect glass articles, and in this case, the proximal end of the Dawes pressure tubes are coupled to a pressure control device, it would be obvious to a person having ordinary skill in the art, the provision of outer polymer coating on the Dawes glass pressure tube, to protect the pressure tube from damage due to coupling with the pressure control device, and thus, would not patentably distinguish the claimed invention over the prior art for one of ordinary skill in the glass working arts.  
Response to Arguments
Applicant's arguments filed against the prior art combination of Russell in view of Dawes filed Oct. 14, 2022 have been fully considered but they are not persuasive. 
The Examiner has provided a new grounds of rejection with an alternate embodiment of Russell combined with the Dawes reference and the Examiner will address arguments based on the new grounds of rejection.
Applicant states “Russell does not teach or suggest drawing the preform to an intermediate 
microstructured optical fiber while subjecting said sub-set of said plurality of inner cladding hollow tubes of said preform to a first controlled pressure via said pressure tubes and then drawing the intermediate microstructured preform to a final microstructured optical fiber while subjecting said sub-set of said plurality of inner cladding hollow tubes of said preform to a second controlled pressure via said pressure tubes”.  However, the Examiner has applied a new grounds of rejection with Russell in view of Dawes, where an alternative embodiment disclosed by Russell states there is a first heating and drawing and a second heating drawing to provide for the amended limitations in italics above.  (Please see new grounds of rejection above.  
Applicant further states Dawes is designed to avoid using several drawing steps.  However, as stated in the rejection of Russell above, Russell clearly teaches a first and second heating along with a first and second drawing and controlling pressure during drawing for setting the ARE core dimensions.  The Examiner applies the Dawes reference to teach a method for drawing a preform comprising a step of inserting a first end of a respective pressure tube(s) into an inner cladding hollow tube of an optical fiber preform at the first end of the preform and subsequently subjecting the inner cladding hollow tube(s) of said preform to a controlled pressure via said pressure tube during the drawing.  It may therefore be said that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each step/element merely performs the same function as it does separately.  That is, Russell teaches coupling the inner hollow tubes 23 of the optical fiber preform to a controlled pressure source during drawing the preform and drawing the intermediate microstructured optical fiber/preform but does not delineate how this coupling is performed, and Dawes teaches an effective method for providing pressure sealed coupling between inner tubes of an optical fiber preform prior to subjecting the inner cladding hollow tube(s) of the preform to a controlled pressuring via said pressure tube during drawing, which is similar to drawing steps of Russell.  A person having ordinary skill in the art would have recognized the combination of Russell to utilize the pressure source coupling technique of Dawes (i.e. inserting a first end of a respective pressure tube into an inner cladding hollow tube of the optical fiber preform at the first end of the preform), and therefore, would have resulted in an operable method for the drawing steps of Russell under a controlled first pressure and a controlled second pressure via pressure tubes in the method of Russell.
Allowable Subject Matter
The previous statement in the non-final office action dated Jul. 19, 2022 that claim 12 may contain allowable subject has been withdrawn, due to the change in scope in the amendment to claim 1 filed Oct. 14, 2022 and lack of clarity of claim 12 due to the amendment.  The Examiner is unable to determine whether claim 12 contains allowable subject matter.  
Claim 10 is currently rejected under 35 U.S.C. 112(b).  However, claim 10 appears to contain allowable subject matter, if the 35 U.S.C. 112(b) issues are resolved with the base claim and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an accounting of the closest related prior art of record and a statement of reasons for the indication of allowable subject matter:  
Russell (US 2018/0267235), Dawes (US 2003/0230118), and Toshifumi (JP 2004-339004) constitute the closest related prior art of record.  In each of the latter two references, pressure tubes are inserted into the hollow longitudinal holes of a microstructured fiber optic preform in order to control the respective internal pressures within the preform holes during fiber drawing.  Such pressure control allows for fabricating microstructured fibers having defined hole structures.  
Regarding claim 10, the prior art teaches pressure tube insertion depth to a relatively narrow depth near the proximal end of the preform but would not reasonably lead one skilled in the art to a pressure tube length section having a length of at least about 50% of the length of the longitudinal hole.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741